12-11
         Wane v. Holder
                                                                                         BIA
                                                                            Gordon-Uruakpa, IJ
                                                                                 A089 771 480
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 28th day of March, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                ROBERT D. SACK,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _______________________________________
12
13       ABDOUL WAHAB TAHIROU WANE,
14                Petitioner,
15
16                        v.                                    12-11
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:               Theodore Vialet, New York, NY.
24
25       FOR RESPONDENT:               Stuart F. Delery, Acting Assistant
26                                     Attorney General; Shelley R. Goad,
27                                     Assistant Director; Katharine E.
28                                     Clark, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Abdoul Wahab Tahirou Wane, a native and

 6   citizen of Mauritania, seeks review of a December 5, 2011,

 7   order of the BIA affirming the May 17, 2010, decision of

 8   Immigration Judge (“IJ”) Vivienne E. Gordon-Uruakpa denying

 9   his application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).    In re

11   Abdoul Wahab Tahirou Wane, No. A089 771 480 (B.I.A. Dec. 5,

12   2011), aff’g No. A089 771 480 (Immig. Ct. N.Y. City May 17,

13   2010).   We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as modified by the BIA.   See Xue Hong Yang

17   v. U.S. Dep’t of Justice, 426 F.3d 520, 522 (2d Cir. 2005).

18   The applicable standards of review are well-established.

19   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562

20   F.3d 510, 513 (2d Cir. 2009).

21       In challenging the agency’s denial of asylum and

22   withholding of removal, Wane argues that he suffered past


                                     2
 1   persecution and will face future persecution on account of

 2   his sexuality.      However, he does not meaningfully challenge

 3   the agency’s adverse credibility determination.      That

 4   credibility determination forecloses Wane’s claim of past

 5   persecution, because the agency found that his testimony

 6   regarding his past mistreatment in Mauritania was not

 7   credible.      See Paul v. Gonzales, 444 F.3d 148, 154-56 (2d

 8   Cir. 2006).      And it also forecloses Wane’s claim that he

 9   will face future persecution on account of his sexuality,

10   because, as we read the BIA’s decision, the agency concluded

11   that Wane did not credibly demonstrate that he was a gay

12   man.

13          The agency also concluded that Wane did not suffer past

14   persecution or demonstrate a well-founded fear of future

15   persecution on account of his race or ethnicity.      Wane does

16   not identify any errors in that conclusion.1

17          For the foregoing reasons, the petition for review is

18   DENIED.      As we have completed our review, any stay of

19   removal that the Court previously granted in this petition

20   is VACATED, and any pending motion for a stay of removal in

21   this petition is DISMISSED as moot.      Any pending request for

              1
             Nor does the brief challenge the agency’s denial of
       CAT relief.
                                      3
1   oral argument in this petition is DENIED in accordance with

2   Federal Rule of Appellate Procedure 34(a)(2), and Second

3   Circuit Local Rule 34.1(b).

4                                 FOR THE COURT:
5                                 Catherine O’Hagan Wolfe, Clerk
6




                                   4